            Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 1 of 34



Andrew Gerber (AG 0779)
Penelope Fisher-Birch (PFB 8019)

KUSHNIRSKY GERBER PLLC
27 Union Square West, Suite 301
New York, NY 10003
(212) 882-1320
Attorneys for Plaintiffs David Momyer
and Justin Davis


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________
                                                       :
DAVID MOMYER and                                       :
JUSTIN DAVIS,                                          :      Case No.
                                                       :
                              Plaintiffs,              :      COMPLAINT
       v.                                              :
                                                       :
BROMPTON BICYCLE, INC.,                                :
NYCEWHEELS, LLC, and DOES 1 – 10,                      :
                                                       :      JURY TRIAL DEMANDED
                        Defendants.                    :
__________________________________________             :


       Plaintiffs David Momyer and Justin Davis (collectively, “Plaintiffs”), by their attorneys

Kushnirsky Gerber PLLC, for their complaint against defendants Brompton Bicycle, Inc.

(“Brompton”), NYCeWheels, LLC (“NYCeWheels”), and Does 1-10 (collectively, “Defendants”)

allege as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement brought by independent artists against

a multinational corporation and its authorized retailers that used the artists’ original works in

advertising without permission or authorization.

       2.      Plaintiffs are well-known, independent street artists who are frequently

commissioned to paint murals around the world. Both Plaintiffs also have established studio

                                                1
            Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 2 of 34



practices and regularly exhibit their work in galleries. Plaintiffs support themselves primarily

through the commission and licensing of their creative works.

       3.      Mr. Momyer, known professionally as MOMO, is one of the most prominent large-

scale muralists in the world. Mr. Momyer’s works frequently feature contrasting bright colors and

intersecting shapes.

       4.      One of Mr. Momyer’s murals, Mural on York Street, is shown below.




       5.      Mr. Momyer obtained federal copyright registration number VA0002105272 for

Mural on York Street on June 5, 2018.

       6.      Mr. Davis, known professionally as JMikal Davis—and formerly by the

pseudonym Hellbent—is best known for creating murals that weave together vibrant swaths of

contrasting colors and patterns.

       7.      One of Mr. Davis’s murals, Not That Way, is shown below.

                                               2
              Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 3 of 34




        8.       Mr. Davis, via his company Hellbent Art Studios, LLC, obtained federal copyright

registration number VA0002105372 for Not That Way on June 5, 2018. Hellbent Art Studios, LLC

subsequently assigned the copyright in Not That Way to Mr. Davis.

        9.       Brompton is one of the most recognizable bicycle brands in the world and sells

bicycles and bicycle accessories directly to consumers as well as through over 1,400 authorized

resellers. It is the leading folding bicycle company in the United States.

        10.      Brompton does not advertise its products via traditional media. 1 Instead, Brompton

employs a calculated multi-channel social media advertising strategy, using Instagram, Facebook,

and Twitter to generate “digital word of mouth” and “engage with its international customers,

using competitions, campaigns and events across multiple networks to promote its brand.” Such




1
 See Rebecca Sentence, “How Brompton Bicycle uses social media to spread the word about its brand,” (May 20,
2016), https://www.clickz.com/how-brompton-bicycle-uses-social-media-to-spread-the-word-about-its-
brand/100505/.

                                                      3
                    Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 4 of 34



coordinated social media marketing is fast becoming one of the most popular and successful means

of product promotion today.

              11.      Brompton also organizes “an array of its own events that it runs across the world,”

which are “always promoted enthusiastically on its social media channels with pictures and videos,

and copious retweets or reposts of anyone who is taking part.” 2 These events are designed to

“encourage[] people new to the brand to try out a Brompton for the first time – which might just

result in them coming back to hire again later or purchase their own bike further down the line.” 3

              12.      Examples of social media marketing campaigns that Brompton has organized to

promote its bicycles and bicycle accessories in the United States and throughout the world include

and have been promoted under the hashtags #TryBrompton, #MyBrompton, #MadeForCities, and

#OpenRoad.

              13.      In connection with these campaigns and its concerted expansion into the United

States market, Brompton sponsored dozens of events at authorized Brompton retailers throughout

the United States, all of which were aimed at expanding brand awareness and generating new

customers and sales.

              14.      Without obtaining any permission or authorization from Plaintiffs, Brompton used

photographs of bicycles and models posed in front of Not That Way and Mural on York Street

(collectively, the “Infringing Advertisements”) to advertise these events and campaigns. Examples

of the Infringing Advertisements are shown below.




2
    See id.
3
    See id.

                                                        4
Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 5 of 34




                             5
              Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 6 of 34



        15.      Brompton also distributed the Infringing Advertisements to NYCeWheels and

other bicycle retailers for use in advertising sales of Brompton bicycles and accessories and

NYCeWheels and other bicycle retailers distributed and used the Infringing Advertisements for

such purposes.

        16.      Plaintiffs assert claims for copyright infringement under the United States

Copyright Act, 17 U.S.C. § 101, et seq. (the “Copyright Act”). They seek monetary damages and

injunctive relief.

                           PARTIES, JURISDICTION, AND VENUE

        17.      This is an action for copyright infringement under the Copyright Act. The Court

has subject matter jurisdiction pursuant to 17 U.S.C. § 501 and 28 U.S.C. §§ 1331 and 1338, and

supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

        18.      The Court has personal jurisdiction over Brompton and NYCeWheels pursuant to

N.Y. C.P.L.R. §§ 301 and 302.

        19.      Defendant Brompton is a corporation organized under the laws of Delaware with a

flagship store location at 287 Bleecker Street in New York, New York. Brompton does systematic

business in New York and in this District; and has transacted business in New York and contracted

to supply goods or services in New York in connection with the matters giving rise to this lawsuit.

        20.      Defendant NYCeWheels is a limited liability company organized under the laws of

New York with a principal place of business at 353 East 58th Street, New York, New York 10022.

NYCeWheels does systematic business in New York and in this District; has transacted business

in and contracted to supply goods or services in New York in connection with the matters giving

rise to this lawsuit.

        21.      Defendants Does 1-10 are entities whose identities are unknown to Plaintiffs at this

time. In connection with the named Defendants and their activities described herein, Does 1-10

                                                  6
             Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 7 of 34



have used the Infringing Advertisements to advertise the sale of Brompton bicycles and

accessories. Plaintiffs believe that information obtained in discovery will lead to the identification

of the true identities and locations of Does 1-10 and permit Plaintiffs to amend this Complaint to

state the same.

       22.        Plaintiff David Momyer is an individual residing in New Orleans, Louisiana. Mr.

Momyer owns the copyright in Mural on York Street.

       23.        Plaintiff Justin Davis is an individual residing in Queens, New York. Mr. Davis

owns the copyright in Not That Way.

       24.        Plaintiffs have satisfied the requirements of 17 U.S.C. § 411(a) prior to filing this

Complaint. Copies of the copyright registration certificates for Not That Way and Mural on York

Street (collectively, the “Murals”) are attached as Exhibit A.

       25.        Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and 1400 because

Defendants do business, may be found, and are subject to personal jurisdiction here; and because

a substantial part of the events or omissions giving rise to the claims occurred here.

                                    FACTUAL BACKGROUND

I.     Plaintiffs’ Original Murals

       26.        In 2013, Mr. Momyer was commissioned by the DUMBO District Management

Association to create Mural on York Street in the DUMBO neighborhood of Brooklyn, New York.

Mr. Momyer completed the mural in August 2013. Mural on York Street, which occupies a large

wall beneath the Brooklyn Queens Expressway, is one of the most prominent and recognizable

murals in Brooklyn and is featured in many guides to New York street art.

       27.        In 2016, Mr. Davis, was commissioned by a construction company to create Not

That Way in San Francisco, California. Mr. Davis completed the mural in September 2016.




                                                    7
               Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 8 of 34



         28.      Mr. Momyer and Mr. Davis each retained ownership of the copyright in these

works.

II.      Defendants’ Willful Infringement of the Murals

         29.      Brompton promotes its brand and advertises its products primarily through a multi-

channel social media marketing strategy designed to generate “digital word of mouth” and “engage

with its international customers, using competitions, campaigns and events across multiple

networks to promote its brand.”

         30.      Key to Brompton’s marketing strategy are its sponsored events, which are “always

promoted enthusiastically on its social media channels with pictures and videos, and copious

retweets or reposts of anyone who is taking part.” These events are designed to “encourage[]

people new to the brand to try out a Brompton for the first time – which might just result in them

coming back to hire again later or purchase their own bike further down the line.”

         31.      To promote brand awareness and sales of its products, Brompton has organized

numerous social media campaigns in the United States and throughout the world, including and

have been promoted under the hashtags #TryBrompton, #MyBrompton, #MadeForCities, and

#OpenRoad. For example, the #TryBrompton campaign, which Brompton has organized in dozens

of cities, allows prospective customers to try out Brompton bicycles for free before buying.

         32.      In connection with these campaigns and its concerted expansion into the United

States market, Brompton has sponsored dozens of events at authorized Brompton retailers

throughout the United States, all of which were aimed at expanding brand awareness and

generating new customers and sales.

         33.      Without obtaining any permission or authorization from Plaintiffs, Brompton used

and continues to use the Murals in its social media marketing campaigns and in advertising for its



                                                  8
             Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 9 of 34



sponsored events. Brompton has also distributed photographs of the Murals to retailers for their

use in advertising Brompton bicycles and accessories.

       34.      Despite having clear, affirmative knowledge of Plaintiffs’ authorship of the Murals,

Brompton has refused to cease its infringing conduct and has continued to display the Murals in

its advertising without the permission or authorization of Plaintiffs.

       A.       Mural on York Street

       35.      Starting in at least August 2015, Brompton began using Mural on York Street in its

“#MyBrompton” campaign, as shown below. Additional examples of the Infringing

Advertisements are included in Exhibit B.




                                                  9
         Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 10 of 34




       36.    In an Instagram post on November 12, 2015, shown above, a commenter identified

Mr. Momyer as the author of the work, writing “@bromptonbicycle Artwork by

@momoshowpalace *always nice to give credit where credit is due*.” In response, Brompton

wrote, “nice! Never knew whose art was on that wall in Brooklyn, but it’s beautiful!”

       37.    Despite knowing since at least November 2015 that Mr. Momyer was the creator

of Mural on York Street, Brompton never contacted Mr. Momyer to inquire about permission to




                                               10
         Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 11 of 34



use his work in its advertising. Indeed, Brompton continued to use Mural on York Street in its

advertising for its “#OnTheRoad” campaign in 2016, as shown below.




       38.    Brompton also distributed photographs of Mural on York Street to its authorized

retailers throughout the United States, including Does 1-10, to use for their own promotional

events and to advertise the sale of Brompton bicycles and accessories, as show below.




                                              11
            Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 12 of 34




       B.      Not That Way

       39.     Starting in at least March 2017, Brompton used Not That Way in social media

advertisements for its roll top bags, as shown below.




       40.     In addition, Brompton used Not That Way to promote at least five sponsored events

across the United States as part of its “#TryBrompton” campaign, as shown below. Additional

examples of Infringing Advertisements are included in Exhibit B.



                                               12
         Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 13 of 34




       41.    Brompton also distributed photographs of Not that Way to its authorized retailers

throughout the United States, including NYCeWheels and Does 1-10, to use for their own

promotional events and to advertise the sale of Brompton bicycles and accessories.

       42.    NYCeWheels has used at least one Infringing Advertisement in a sponsored post

on Facebook.com, as shown below.




                                              13
          Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 14 of 34




       43.     Plaintiffs have been significantly damaged by these unlawful uses of the Murals,

and have been forced to file this Action in order to protect their rights and livelihood.

                              CLAIM FOR RELIEF
                  COPYRIGHT INFRINGEMENT - 17 U.S.C. § 501, et seq.

       44.     Plaintiffs repeat and reallege each and every allegation set forth in paragraphs 1

through 43 above, and incorporate them herein by this reference.

       45.     Plaintiffs are the respective legal owners of all right, title, and interest in the Murals,

including the copyrights in those works.




                                                  14
             Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 15 of 34



        46.     Defendants have copied, reproduced, distributed, adapted, and/or publicly

displayed elements of the Murals without the consent, permission, or authority of Plaintiffs.

        47.     Defendants’ conduct constitutes infringement of Plaintiffs’ copyrights and

exclusive rights in violation of sections 106 and 501 of the Copyright Act.

        48.     Defendants’ acts of infringement have been willful, intentional, purposeful, and in

reckless disregard of and with indifference to the rights of Plaintiffs.

        49.     As a result of the infringements that began in and stemmed from the United States,

Plaintiffs have and will continue to suffer damages in the United States and around the world.

        50.     As a result of the infringements that began in and stemmed from the United States,

Defendants have unlawfully profited in the United States and around the world.

        51.     Plaintiffs are entitled to their actual damages and Defendants’ profits related to the

infringements both in the United States and around the world, pursuant to 17 U.S.C. § 504.



        WHEREFORE, Plaintiffs demand judgment as follows:

        1.      Awarding Plaintiffs their actual damages in connection with Defendants’ willful

copyright infringement;

        2.      Awarding Plaintiffs all of Defendants’ disgorged worldwide profits resulting from

the Infringing Advertisements;

        3.      Awarding Plaintiffs interest, including prejudgment interest, on the foregoing

sums;

        4.      Granting an injunction that permanently restrains and enjoins Defendants from

copying, reproducing, distributing, adapting, and/or publicly displaying the Infringing

Advertisements or any unlawful copy of the Murals; and




                                                  15
               Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 16 of 34



          5.       Awarding Plaintiffs such other and further relief as the Court may deem just and

proper.



                                    DEMAND FOR JURY TRIAL

          Plaintiff demands a trial by jury in this action of all issues so triable.


Dated:          New York, New York                          Respectfully Submitted,
                April 1, 2019
                                                            KUSHNIRSKY GERBER PLLC




                                                            By:
                                                            Andrew Gerber (AG 0779)
                                                            Penelope Fisher-Birch (PFB 8019)
                                                            andrew@kgfirm.com
                                                            penelope@kgfirm.com
                                                            27 Union Square West, Suite 301
                                                            New York, NY 10003
                                                            (212) 882-1320
                                                            Counsel for Plaintiffs David Momyer and
                                                            Justin Davis




                                                     16
Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 17 of 34




              Exhibit A




                             17
Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 18 of 34




                             18
Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 19 of 34




                             19
Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 20 of 34




              Exhibit B




                             20
Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 21 of 34




                              2
Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 22 of 34




                              3
Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 23 of 34




                              4
Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 24 of 34




                              5
Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 25 of 34




                              6
Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 26 of 34




                              7
Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 27 of 34




                              8
Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 28 of 34




                              9
Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 29 of 34




                             10
Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 30 of 34




                             11
Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 31 of 34




                             12
Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 32 of 34




                             13
Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 33 of 34




                             14
Case 1:19-cv-02875-AT Document 1 Filed 04/01/19 Page 34 of 34




                             15
